      Case 2:17-cv-14581-ILRL-JVM Document 64 Filed 10/15/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


 TAMARA G. NELSON and TIMOTHEA
 RICHARDSON, individually and on behalf of
                                                        Case No. 17-cv-14581-ILRL-JVM
 all other persons similarly situated,
                                                        Section B: Judge Lemelle
                Plaintiffs,
                                                        Division 1: Magistrate van Meerveld
         v.
                                                        (Class Action)
 BELINDA C. CONSTANT, et al.,

                Defendants.


                                       STATUS REPORT

       In accordance with the Court’s order (ECF No. 62), the parties met on Oct. 10, 2018, to

discuss potential settlement and discovery needs. The parties believe that there is an opportunity

to reach partial settlement on Count Two of Plaintiffs’ Complaint, concerning the administration

of Gretna’s Deferred Prosecution Program. Plaintiffs are currently drafting a settlement proposal

for Defendants’ review.

       The parties are unable to reach a settlement on Count One, concerning the alleged

financial conflict of interest in the Gretna Mayor’s Court. Plaintiffs notified Defendants of their

intent to begin noticing depositions of the Clerk of Court’s staff. Defendants expressed their

intent to request that the Court limit discovery concerning Count Two while settlement

negotiations are pending, citing burdensomeness. Plaintiffs oppose limitations on discovery at

this time. It is Plaintiffs’ opinion that some discovery is necessary on Count Two to satisfy

counsels’ due diligence ethical obligations prior to settling those claims.

       The parties wish to further discuss these issues and establish a schedule for discovery

during their conference call with the Court on Oct. 16, 2018.
      Case 2:17-cv-14581-ILRL-JVM Document 64 Filed 10/15/18 Page 2 of 2



                            Respectfully submitted,


/s/ Eric A. Foley                                  /s/ Leonard L. Levenson
ERIC A. FOLEY, La. Bar No. 34199, T.A.             LEONARD L. LEVENSON, T.A. (#8675)
KATIE M. SCHWARTZMANN, La. Bar                     CHRISTIAN W. HELMKE (#29594)
No. 30295                                          DONNA R. BARRIOS (#32093)
JAMES W. CRAIG, La. Bar No. 33687                  424 Gravier Street, First Floor
Roderick & Solange MacArthur Justice               New Orleans, LA 70130
                                                   Telephone: (504) 586-0066
Center
                                                   Facsimile: (504) 586-0079
4400 S. Carrollton Ave.
                                                   lenlawyer@aol.com
New Orleans, LA 70119                              cwhelmke@gmail.com
(504) 620-2259 (p)                                 dbarrios@bellsouth.net
(504) 208-3133 (f)
eric.foley@macarthurjustice.org                    Counsel for Defendants ARTHUR LAWSON,
katie.schwartzmann@macarthurjustice.org            JR, in his official capacity, and TERRI
jim.craig@macarthurjustice.org                     BROSSETTE, in her official capacity

Counsel for Plaintiffs Tamara Nelson and
Timothea Richardson

/s/ E. John Litchfield
E. JOHN LITCHFIELD, T.A. (#8622)
MICHAEL J. MARSIGLIA (#30271)
Place St. Charles – Suite 4204
201 St. Charles Avenue
New Orleans, Louisiana 70170
(504) 568-0541 phone
(504) 561-8655 fax
jlitchfield@berriganlaw.net
mmarsiglia@berriganlaw.net

Counsel for Defendants Belinda C. Constant,
Raymond A. Osborn, Jr., Olden C. Toups, Jr.,
Walter J. LeBlanc, and the City of Gretna.


                                CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing was filed using the Court’s CM/ECF filing system,
which will provide electronic notice to all counsel of record.

                                    /s/ Eric A. Foley
                                    Eric A. Foley



                                                                                            2
